UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6658


NAJIB SHEMAMI,

                 Petitioner - Appellant,

          v.

WARDEN SARA M. REVELL,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02133-FL)


Submitted:   September 24, 2013            Decided:   October 2, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynne Louise Reid, L.L. REID LAW, Chapel Hill, North Carolina,
for appellant. Christina Ann Kelley, BUREAU OF PRISONS, Butner,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Najib   Shemami,        a    federal     prisoner,   appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.               Shemami v. Revell, No.

5:12-hc-02133-FL (E.D.N.C. Mar. 20, 2013).                We deny Shemami’s

motion   for   appointment    of       counsel.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                         2